Citation Nr: 0740916	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for ankylosis 
of the right ankle.


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's right ankle is currently rated at 40 percent 
under 38 C.F.R. § 4.71a, DC 5270, which is assigned for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion, or eversion deformity.  
It is noted that the 40 percent rating is the highest 
schedular rating assignable for an ankle disability.

At his hearing before the Board, the veteran testified that 
he is has difficulty getting around without a wheelchair, and 
that he is forced to use an automated cart in large stores.  
The veteran indicated that he was discharged in 1968 and had 
worked until he was 52 (roughly 1999) when he was forced to 
stop working as a facilities maintenance manager.  The 
veteran explained that he could no longer work, because he 
was unable to walk and had to sit down all of the time, as a 
result of ankle, back, hip, and knee pain.  

VA examinations confirm the limiting nature of the veteran's 
right ankle.  At an examination in November 2000, the veteran 
arrived in a wheelchair.  In April 2003, the veteran reported 
that he could walk roughly half a block with a cane on a good 
day, and a quarter of a block on a bad day; and the examiner 
indicated that the veteran clearly had an autofusion of his 
right ankle with no ankle motion, commenting that the ankle 
was painful on ambulation and limited his activities of daily 
living.  The examiner further opined that the veteran's ankle 
was unlikely to improve and would continue to affect his 
ability to mobilize and would cause him pain in the future.  
In March 2005, a VA examiner opined that the veteran's right 
ankle was his sole occupational impairment, and that without 
the ankle disability the veteran would be fully active in the 
occupation of his choice.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

Recognizing the impact the veteran's ankle was having on his 
employment, the Board remanded the veteran's claim in June 
2007 for referral to the Director of Compensation and Pension 
for consideration of an extraschedular rating.  In August 
2007, a document was addressed to the Director of 
Compensation and Pension, requesting an extraschedular 
evaluation.  However, no further development was performed, 
and it is unclear whether the veteran's claims file was ever 
actually sent to the Director of Compensation and Pension.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Submit the veteran's claim to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is 
warranted as a result of his right ankle 
disability.  Any decision from that office 
should be set out in writing and 
associated with the claims file.

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

